  Case 1:20-cv-00048-GNS Document 1 Filed 03/16/20 Page 1 of 23 PageID #: 1




                  IN THE UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF KENTUCKY
                        BOWLING GREEN DIVISION


TIMOTHY MICHAEL HESTON,                   )
                                          )
                        Plaintiff,        )
      v.                                  )
                                          )
WARREN COUNTY, Kentucky;                  )
Kentucky State Police Trooper             )
AARON TUCKER, in his individual           )
capacity; and Warren County               )
Regional Jail Employees MELISSA           )              1:20-cv-48-GNS
                                              Case No.: _______________
CAUSEY, and ANDREW COOPER,                )
in their individual capacities; and       )   JURY TRIAL DEMANDED
other unknown employees of the            )
Kentucky State Police and Warren          )
County Regional Jail, in their            )
individual capacities,                    )
                                          )
                        Defendants.       )


                                      COMPLAINT

      NOW COMES Plaintiff, TIMOTHY MICHAEL HESTON, by his attorneys,

LOEVY & LOEVY, and complains of Defendants WARREN COUNTY, Kentucky

State Police Trooper AARON TUCKER, Warren Regional Jail Captain MELISSA

CAUSEY, Warren County Regional Jail Deputy ANDREW COOPER, and other

unknown officers from the Kentucky State Police and the Warren County Regional

Jail, and states as follows:

                                     INTRODUCTION

      1.     Timothy “Michael” Heston was a popular, athletic, well-liked teenager.

He had many friends and continues to have a loving, supportive family.
  Case 1:20-cv-00048-GNS Document 1 Filed 03/16/20 Page 2 of 23 PageID #: 2




      2.     He graduated from high school and attended college.

      3.     But, his life as he knew it changed in 2013; it was then, at the age of

twenty (20), that Michael was first diagnosed with Schizophrenia. Since, he has

experienced times of paranoia, hallucinations, depression, and mania.

      4.     For years, intermittently, Michael responded well to antipsychotic

medications, specifically 28-day injections of Abilify, and was able to keep the

symptoms of his mental illness at bay. Unfortunately, there have been times in

which Michael’s schizophrenic symptoms have resurfaced.

      5.     Michael was actively psychotic and walking along the side of Interstate

65 in Bowling Green, Kentucky on March 17, 2019, responding to the “machines

that had taken over his body” and attempting to get to Tennessee for his son’s

birthday, when he first encountered Defendant Kentucky State Police (KSP)

Trooper Aaron Tucker.

      6.     Defendant Tucker transported Michael to the Warren County Regional

Jail (WCRJ) where he brutally assaulted Michael in the sally port of the jail.

      7.     Defendant Tucker, who is Caucasian, physically attacked Michael, who

is bi-racial, without provocation, warning or justification and then fabricated a

report about the assault.

      8.     At the time of the attack, Michael was handcuffed and unable to

protect himself.

      9.     The attack was captured on the jail’s video recording system.




                                          2
  Case 1:20-cv-00048-GNS Document 1 Filed 03/16/20 Page 3 of 23 PageID #: 3




      10.      Upon information and belief, the KSP conducted an internal

investigation of Defendant Tucker’s actions in this case and fired him from their

employment.

      11.      Upon     information    and   belief,   KSP   withheld   this   exculpatory

information from the prosecution, the defense, and the Court.

      12.      Additionally, while incarcerated at the WCRJ, jail staff placed Michael

in a restraint chair.

      13.      While Michael was physically restrained, Defendant Melissa Causey

tased Michael, first with probes to his upper thigh area and then with a drive stun

to his right shoulder/clavicle area.

      14.      In a subsequent incident in which jail deputies placed Michael in a

restraint chair, Defendant Andrew Cooper drive stunned Michael on the right side

of his neck.

      15.      Michael now brings this action, brought pursuant to 42 U.S.C. S 1983,

for violations of his constitutional rights, seeking some measure of redress for the

wrongful and unjustified actions of Defendants Tucker, Causey, and Cooper against

a mentally-ill individual who was unable to protect himself and the resulting

injuries he suffered.

                            JURISDICTION AND VENUE

      16.      This action is brought pursuant to 42 U.S.C. § 1983 to redress the

deprivation under color of law of Plaintiff’s rights as secured by the U.S.

Constitution.



                                              3
  Case 1:20-cv-00048-GNS Document 1 Filed 03/16/20 Page 4 of 23 PageID #: 4




      17.    This Court has jurisdiction of this action pursuant to 28 U.S.C. §§ 1331

and 1367.

      18.    Venue is proper under 28 U.S.C. § 1391(b) and (c). On information and

belief, the events giving rise to the claims asserted herein all occurred within this

district. In addition, Defendant Warren County is a government in this district.

                                     THE PARTIES

      19.    Plaintiff, Timothy “Michael” Heston, is a bi-racial 27-year-old male

who currently resides in Louisville, Kentucky.

      20.    At all relevant times, Defendant Aaron Tucker, Badge No. 490, was an

officer with the Kentucky State Police. Defendant Tucker is sued in his individual

capacity and acted under color of law and within the scope of his employment in

engaging in the actions alleged in this complaint.

      21.    At all relevant times, Defendant Melissa Causey was a Captain at the

Warren County Regional Jail. Defendant Causey is sued in her individual capacity

and acted under color of law and within the scope of her employment in engaging in

the actions alleged in this complaint.

      22.    At all relevant times, Defendant Andrew Cooper was a Deputy at the

Warren County Regional Jail. This Defendant is sued in his individual capacity and

acted under color of law and within the scope of his employment in engaging in the

actions alleged in this complaint.




                                          4
  Case 1:20-cv-00048-GNS Document 1 Filed 03/16/20 Page 5 of 23 PageID #: 5




      23.   Defendant      Warren   County      is   a   governmental   entity   of   the

Commonwealth of Kentucky. Defendant Warren County is responsible for the

policies, practices, and customs of the WCRJ.

                             FACTUAL ALLEGATIONS

                        Plaintiff Suffers from Mental Illness

      24.   Tragically, Michael Heston suffers from mental illness.

      25.   He was diagnosed with the onset of Schizophrenia in 2013 at the age of

twenty (20). Subsequent diagnoses include Bipolar Disorder and Paranoid

Personality Disorder.

      26.   At times, he suffers from hallucinations, delusions, and paranoia.

             Plaintiff’s Initial Encounter with KSP Defendant Tucker

      27.   Michael was actively suffering from the symptoms of his mental illness

on March 17, 2019, when he first encountered KSP Defendant Tucker.

      28.   Michael was walking down the side of the interstate in Bowling Green,

Kentucky, attempting to get to Tennessee for his son’s birthday, when Defendant

Tucker approached him.

      29.   Ultimately, Defendant Tucker placed Michael under arrest, handcuffed

him behind his back, and transported him to the WCRJ.

               KSP Defendant Tucker Brutally Attacked Plaintiff

      30.   When they arrived in the sally port of the jail at approximately 7:40

pm on March 17, 2019, Defendant Tucker opened the door of his cruiser, ordering




                                          5
  Case 1:20-cv-00048-GNS Document 1 Filed 03/16/20 Page 6 of 23 PageID #: 6




Michael to exit the vehicle. Michael immediately complied. Michael remained

handcuffed behind his back.

      31.    As Defendant Tucker escorted Michael toward the door of the jail,

Michael stumbled as he stepped up on a curb.

      32.    Instead of steadying Michael, Defendant Tucker forcefully threw him

in a corner against the wall.

      33.    Immediately thereafter, Defendant Tucker began brutally attacking

Michael, who was handcuffed and unable to defend himself.

34.   Defendant Tucker struck Michael in the face with a pair of steel-toed boots

that Michael had been carrying when arrested.




                                        6
  Case 1:20-cv-00048-GNS Document 1 Filed 03/16/20 Page 7 of 23 PageID #: 7




      35.    Thereafter, Defendant Tucker dropped the boots and punched Michael

in the face, close-fisted, multiple times.




                                             7
  Case 1:20-cv-00048-GNS Document 1 Filed 03/16/20 Page 8 of 23 PageID #: 8




      36.    Unsatisfied with the blows to Michael’s face, Defendant Tucker

repeatedly beat Michael in the chest with a closed fist.




                                          8
  Case 1:20-cv-00048-GNS Document 1 Filed 03/16/20 Page 9 of 23 PageID #: 9




      37.   Defendant Tucker then viciously inflicted knee strikes to Michael’s face

and chest before throwing him onto the concrete floor. The knee strikes were so

forceful, in fact, that upon information and belief, Defendant Tucker injured his

knee when inflicting them.




      38.   The assault ended when correctional officers “heard a thud” and

rushed to the sally port, assisting Defendant Tucker in “restraining” Michael by

holding him down on the concrete floor.




                                          9
 Case 1:20-cv-00048-GNS Document 1 Filed 03/16/20 Page 10 of 23 PageID #: 10




       39.    At no point during this assault was Michael resisting or able to protect

himself.

            KSP Defendant Tucker Fabricated a Report about the Attack

       40.    After the attack, Defendant Tucker fabricated a report about what

occurred.

       41.    Specifically, Defendant Tucker falsely stated that Michael “tensed up

his muscles in his arms” and attempted to pull away from him before he threw him

into the corner. Additionally, Defendant Tucker falsely stated that Michael used his

shoulders and head to push back against Tucker, that Michael hit Defendant

Tucker in the side of his face with his head, and that Michael attempted to spit on

him.

       42.    None of these allegations were true.

           Defendant Tucker Charged Michael with a Multitude of Offenses

       43.    Defendant Tucker falsely initiated charges against Michael for

multiple offenses. The charges included: stopping/standing/parking on a limited

access highway, first-degree disorderly conduct, menacing, resisting arrest, third-

degree terroristic threatening, misrepresenting military status, and third-degree

assault.

               KSP Defendant Tucker’s Assault was Video Recorded

       44.    Defendant Tucker’s assault of Michael was captured on the jail’s video

surveillance system.




                                          10
 Case 1:20-cv-00048-GNS Document 1 Filed 03/16/20 Page 11 of 23 PageID #: 11




      45.    That recording demonstrates what truly occurred – that Defendant

Tucker attacked a handcuffed man who was unable to protect himself and then lied

about it.

        KSP Defendant Tucker’s Assault was Unjustified and Excessive

      46.    At no point during Michael’s encounter with Defendant Tucker did

Michael take any action that would justify the use of excessive force employed by

Defendant Tucker.

      47.    Physically assaulting a handcuffed, stumbling, mentally-ill individual

is objectively unreasonable.

      48.    Defendant Tucker’s use of excessive force against Michael was

unjustified, unconstitutional and unlawful.

   KSP Defendant Tucker was Fired as a Result of His Actions in this Case

      49.    Upon information and belief, KSP conducted an internal investigation

into Defendant Tucker’s assault on Michael and subsequent fabricated report.

      50.    Upon information and belief, KSP terminated Defendant Tucker’s

employment as a result of the assault and fabricated report.

            KSP Withheld Exculpatory Evidence Regarding the Attack

      51.    Despite the exculpatory nature of the video – demonstrating Michael’s

innocence to the charges falsely brought against him by Defendant Tucker – and

KSP’s knowledge of the video, KSP did not disclose the existence of the video or its

contents to the prosecutor, defense counsel or the Court.




                                         11
 Case 1:20-cv-00048-GNS Document 1 Filed 03/16/20 Page 12 of 23 PageID #: 12




            The WCRJ Defendants Also Physically Assaulted Michael

      52.    On March 18, 2019, at approximately 2:45 am – six hours after being

assaulted by Defendant Tucker - jail staff ordered Michael to dress into a jail

uniform. As he did so, Captain Melissa Causey stood with her taser drawn. WCRJ

Deputies exited the restroom with Michael with no incident.

      53.    After placing Michael into an isolation cell, Defendant Causey saw

what she thought to be urine coming from under the cell door. As a result,

Defendant Causey ordered Michael to step away from the door and place his hands

against the wall. Michael complied.

      54.    WCRJ Deputies escorted Michael to the restraint chair without

incident. Michael sat in the restraint chair and placed his hands in the arm straps.

WCRJ Deputies secured the arm straps around Michael with no incident.

Defendant Causey secured the chest straps with no incident.

                  Defendant Causey Employed Excessive Force

      55.    As a WCRJ Deputy secured Michael’s leg in the leg restraint, Michael

kicked his other leg. Thereafter, Defendant Causey pulled her taser and deployed

probes into Michael’s right upper thigh. She immediately followed with a drive stun

to Michael’s shoulder and clavicle area.




                                           12
 Case 1:20-cv-00048-GNS Document 1 Filed 03/16/20 Page 13 of 23 PageID #: 13




      56.     The use of force employed by Defendant Causey was unjustified and

excessive.

      57.     She utilized no corrective measures before deploying the taser and

drive-stunning Michael.

      58.     Physically tasing a restrained, mentally-ill individual is objectively

unreasonable.

      59.     Defendant Causey’s use of excessive force against Michael was

unjustified, unconstitutional and unlawful.

             Defendant Cooper Employed Excessive Force Against Michael

      60.     On March 19, 2019, Defendant Cooper also used excessive force

against Michael – again while Michael was restrained.

      61.     WCRJ Deputies assisted Defendant Cooper in placing Michael in the

restraint chair because Michael did not give him the dental bridge out of his mouth.




                                         13
 Case 1:20-cv-00048-GNS Document 1 Filed 03/16/20 Page 14 of 23 PageID #: 14




      62.   Although mechanically restrained, Defendant Cooper drive stunned

Michael to the right side of his neck causing the dental bridge to “shoot out of his

mouth.”

      63.   The use of force employed by Defendant Cooper was unjustified and

excessive. He utilized no corrective measures before deploying the taser and drive-

stunning Michael.

      64.   Physically tasing a restrained, mentally-ill individual is objectively

unreasonable.

      65.   Defendant Cooper’s use of excessive force against Michael was

unjustified, unconstitutional and unlawful.

                 The Charges Against Plaintiff Were Dismissed

      66.   As a result of the charges brought against Michael by Defendants

Tucker and Causey, Michael spent eleven months incarcerated in the WCRJ.

      67.   On February 19, 2020, the Warren Circuit Court entered an Order

dismissing all charges against Michael.


                            PLAINTIFF’S DAMAGES

      68.   The Defendants’ actions imposed substantial harm upon Timothy

“Michael” Heston during and after they employed excessive force upon him.

      69.   Michael was handcuffed when assaulted by Defendant Tucker and

mechanically restrained when assaulted by Defendants Causey and Cooper. He was

unable to protect himself from the force imposed upon him.




                                          14
 Case 1:20-cv-00048-GNS Document 1 Filed 03/16/20 Page 15 of 23 PageID #: 15




      70.       As a result of the force used against him, Michael suffered physical

pain and injuries.

      71.       Additionally, the Defendants’ action caused Michael severe mental and

emotional distress. He has suffered from loss of sleep, anxiety, and depression. He

stopped eating for a period.

      72.       Because of the charges brought against him by Defendant Tucker and

Causey, Michael spent close to a year incarcerated at the WCRJ before the Warren

Circuit Court dismissed all charges against him.

      73.       During that time, he was often kept in isolation, deprived of the

mental-health treatment and medical injections he needed. As a result, his

symptoms of his mental illness only grew worse.

                             PLAINTIFF’S FEDERAL CLAIMS

                                  Count I – 42 U.S.C. § 1983
                                     Excessive Force

      74.       Each of the Paragraphs in this Complaint is incorporated as if restated

fully herein.

      75.       As described in the preceding paragraphs, the conduct of Defendants

Tucker, Causey and Cooper toward Plaintiff Michael Heston pre-trial constitutes

excessive force in violation of the Fourth and Fourteenth Amendments of the

United States Constitution.

      76.       The misconduct described in this Count was objectively unreasonable

and undertaken for the very purpose of causing Michael harm and not in a good

faith effort to maintain or restore security or discipline.


                                            15
 Case 1:20-cv-00048-GNS Document 1 Filed 03/16/20 Page 16 of 23 PageID #: 16




      77.       The Defendants’ use of force was undertaken with malice, willfulness,

and reckless indifference to the rights of Michael.

      78.       As a result of Defendants Tucker, Causey and Cooper’s unjustified and

excessive force, Michael suffered pain and injuries, including physical injuries and

emotional distress.

                                  Count II – 42 U.S.C. § 1983

                                          Conspiracy

      79.       Each of the Paragraphs in this Complaint is incorporated as if restated

fully herein.

      80.       Defendants reached an agreement among themselves to deprive

Michael of his constitutional rights and to protect one another from liability for

depriving Michael of his rights, as described in the paragraphs above.

      81.       In furtherance of the conspiracy, each of the co-conspirators committed

overt acts and was an otherwise willful participant in joint activity.

      82.       The misconduct described in this Court was undertaken intentionally

and with malice and reckless indifference to the rights of Michael.

      83.       As a direct and proximate result of illicit agreement referenced above,

Michael’s rights were violated, and he suffered pain and injuries, including physical

injuries and emotional distress.

                                Count III - 42 U.S.C. § 1983
                     Monell Claim Against Defendant Warren County

      84.       Each of the Paragraphs of this Complaint is incorporated as if restated

fully herein.

                                            16
 Case 1:20-cv-00048-GNS Document 1 Filed 03/16/20 Page 17 of 23 PageID #: 17




      85.   The misconduct described in this Count those above were undertaken

pursuant to the policies of the Warren County Regional Jail, described above, which

were ratified by policymakers for the Warren County Government with final

policymaking authority.

      86.   As such, Warren County is also liable, in that:

            a. As a matter of both policy and practice, Warren County encourages,

                and is thereby the moving force behind, the very type of misconduct

                at issue here by failing to adequately train, supervise, control and

                discipline its correctional officers such that its failure to do so

                manifests deliberate indifference;

            b. As a matter of both policy and practice, Warren County facilitates

                the very type of misconduct at issue here by failing to adequately

                investigate, punish, and discipline prior instances of similar

                misconduct,   thereby   leading      Warren   County    Regional   Jail

                employees to believe their actions will never be meaningfully

                scrutinized and, in that way, directly encouraging future uses of

                excessive force such as those Plaintiff complains of;

            c. Generally, as a matter of widespread practice so prevalent as to

                comprise municipal policy, upon information and belief, deputies

                and employees of the WCRJ abuse citizens in a manner similar to

                that alleged by Michael on a regular basis, yet the supervisory staff

                at the WCRJ investigates employee misconduct and makes findings



                                         17
 Case 1:20-cv-00048-GNS Document 1 Filed 03/16/20 Page 18 of 23 PageID #: 18




                   of wrongdoing in a disproportionately small number of cases;

      87.       As a result of Warren County’s policies and practices, and the

unjustified and unreasonable conduct of Defendants Causey and Cooper, Michael

has suffered injuries, including physical and severe emotional and psychological

distress.

      88.       The policies and practices described in this Count were maintained

and implemented by the Warren County Government with deliberate indifference to

Michael’s constitutional rights.

      89.       As a direct and proximate result of the Warren County Government’s

actions, Michael’s constitutional rights were violated and he suffered injuries and

damages, as set forth in this Complaint.

      90.       The Warren County Government is therefore liable for the misconduct

committed by its employees.

                             Count IV – 42 U.S.C. § 12101 et seq.
                              American with Disabilities Act

      91.       Each of the Paragraphs in this Complaint is incorporated as if restated

fully herein.

      92.       Congress enacted the Americans with Disabilities Act (ADA) “to

provide a clear and comprehensive national mandate for the elimination of

discrimination against individuals with disabilities.” 42 U.S.C. § 12101(b)(1).

      93.       Title II of the ADA states that “no qualified individual with a

disability shall, by reason of such disability, be excluded from participation in or be

denied the benefits of services, programs, or activities of a public entity, or be


                                            18
 Case 1:20-cv-00048-GNS Document 1 Filed 03/16/20 Page 19 of 23 PageID #: 19




subjected to discrimination by any such entity. 42 U.S.C. § 12132.

      94.    Michael was wholly dependent on the WCRJ for basic daily needs and

appropriate accommodations, including a reasonably safe jail environment in which

to live, where the manifestations of his mental illness would not place him in

danger of violent physical discipline or reprisal.

      95.    To prevent discrimination, 28 C.F.R. § 35.130(b)(7) requires a public

entity to “make reasonable modifications in policies, practices, or procedures when

the modifications are necessary to avoid discrimination on the basis of disability,

unless the pubic entity can demonstrate that making the modifications would

fundamentally alter the nature of the services, program, or activity.”

      96.    Warren County and the WCRJ are public entities as defined in 42

U.S.C. § 12131(1).

      97.    At all times relevant to this Complaint, in light of his mental illness,

Michael was a qualified individual with a disability within the meaning of Title II of

the ADA, 42 U.S.C. § 12131(2).

      98.    Due to his mental illness, Michael had a mental impairment that

substantially limited one or more major life activities, including but not limited to

thinking, working, interacting with others, and controlling his behavior. During

Michael’s arrest and incarceration, this disability was open and obvious.

      99.    Under Title II of the ADA and 28 C.F.R. § 35.130(a), the WCRJ was

responsible for ensuring that individuals in its custody with known disabilities are

provided with reasonable accommodations to prevent discrimination on the basis of



                                           19
 Case 1:20-cv-00048-GNS Document 1 Filed 03/16/20 Page 20 of 23 PageID #: 20




their disabilities, including by ensuring that its officers are trained to recognize and

accommodate manifestations of mental illness as just that, rather than as insolence,

defiance, or threats to prison order that merit physical discipline or reprisal; and by

aggressively disciplining officers who attack mentally ill prisoners when their

mental illness manifests in apparent insolence or defiance.

       100.   Such accommodations are reasonable and, if provided to a mentally-ill

prisoner like Michael, would have enhanced his quality of life by protecting him

from physical attacks resulting from manifestation of his mental illness.

       101.   But, the WCRJ failed to accommodate Michael’s disability; to the

contrary it discriminated against him because of his disability by failing to train its

officers or to discipline its staff for such attacks.

       102.   Furthermore, the March 18th and 19th physical attacks by the

individual defendants described herein was intentionally discriminatory. The

individual defendants knew that Michael was mentally ill, they knew his demeanor

towards them was a manifestation of his mental illness, and yet, they purposefully

attacked him out of dislike for his demeanor, depriving him of a reasonably safe jail

environment. Warren County and the WCRJ are liable for this deprivation of

Michael’s rights as a disabled person.

       103.   As   a   result    of   the   WCRJ’s      failure   to   provide   reasonable

accommodations for Michael’s mental illness, and instead discriminating against

Michael because of his mental illness, Michael suffered physical, emotional and

psychological injuries, as described in this Complaint.



                                             20
 Case 1:20-cv-00048-GNS Document 1 Filed 03/16/20 Page 21 of 23 PageID #: 21




                                   STATE LAW CLAIMS

                                     Count V – State Law
                                     Assault and Battery

      104.      Each paragraph of this Complaint is incorporated as if fully stated

herein.

      105.      In the manner described more fully above, Defendants Tucker,

Causey, and Cooper intentionally and impermissibly harmed and wounded Michael

Heston. Defendants Tucker, Causey and Cooper intentionally and impermissibly

physically assaulted Michael. Each of these actions amount to assault and battery

under Kentucky law.

      106.      The misconduct described in this Count was intentional and

undertaken with malice, willfulness, and reckless indifference to the rights of

others.

      107.      As a result of these actions, Michael suffered injuries, including

physical pain, and severe emotional and psychological distress.

                                      Count VI – State Law
                           Intentional Infliction of Emotional Distress

      108.      Each paragraph of this Complaint is incorporated as if fully stated

herein.

      109.      In   the    manner    described   more   fully   above,   the   Defendants

intentionally and impermissibly harmed and wounded Michael Heston.

      110.      Defendants’ actions set forth above were rooted in an abuse of power

or authority.


                                             21
 Case 1:20-cv-00048-GNS Document 1 Filed 03/16/20 Page 22 of 23 PageID #: 22




      111.      Defendants’ actions set forth above were undertaken with intent or

knowledge that there was a high probability that the conduct would inflict severe

emotional distress and with reckless disregard of that probability.

      112.      The misconduct described in this Count was intentional and

undertaken with malice, willfulness, and reckless indifference to the rights of

others.

      113.      As a direct and proximate result of these actions, Michael suffered

injuries, including physical pain, and severe emotional and psychological distress.


                                    Count VII – State Law
                                    Respondeat Superior

      114.      Each of the Paragraphs of this Complaint is incorporated as if restated

fully herein.

      115.      In committing the acts alleged in the preceding paragraphs,

Defendants Causey and Cooper were employees and agents of the WCRJ, acting at

all relevant times within the scope of their employment.

      116.      Defendant Warren County is liable as principals for all state law torts

committed by their agents.

                                Count VIII – State Law
                                  Indemnification

      117.      Each of the paragraphs of this Complaint are incorporated as if fully

stated herein.




                                           22
 Case 1:20-cv-00048-GNS Document 1 Filed 03/16/20 Page 23 of 23 PageID #: 23




      118.   During all times relevant to this Complaint, Defendants Causey and

Cooper were employees of Warren County and acted within the scope of their

employment in committing the acts described herein.

      119.   Kentucky Law, Ky. Stat. 65.2005, requires public entities to pay any

tort judgment for damages for which employees are liable within the scope of their

employment activities.

      WHEREFORE, Plaintiff respectfully requests that this Court enter judgment

in their favor and against Defendants, WARREN COUNTY, Kentucky State Police

Trooper AARON TUCKER, Warren Regional Jail Captain MELISSA CAUSEY,

Warren County Regional Jail Deputy ANDREW COOPER, and other unknown

officers from the Kentucky State Police and the Warren County Regional Jail,

awarding compensatory damages and attorneys’ fees, as well as punitive damages

against the Defendants, and any other relief this Court deems just and appropriate.

                                  JURY DEMAND

      Plaintiffs hereby demand a trial by jury pursuant to Federal Rule of Civil

Procedure 38(b) on all issues so triable.

                                                   Respectfully submitted,

                                                   /s/ Amy Robinson Staples
                                                   One of Plaintiff’s Attorneys
Arthur Loevy
Jon Loevy
Michael Kanovitz
Elliot Slosar
Amy Staples
LOEVY & LOEVY
311 N. Aberdeen, 3rd
Floor Chicago, IL 60607

)D[
                                            23
